     Case 1:18-cv-01233-CAP-CMS Document 34 Filed 11/16/18 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA

GLENN HEAGERTY,                           )
                                          )
             Plaintiff,                   )   Civil Action No.
                                          )
v.                                        )   1:18-cv-01233-CAP-CMS
                                          )
EQUIFAX INFORMATION                       )
SERVICES LLC and NATIONAL                 )
CONSUMER TELECOM &                        )
UTILITIES EXCHANGE, INC.,                 )
         Defendants.                      )

                     STIPULATED PROTECTIVE ORDER
      It is hereby stipulated by and between Plaintiff, Glenn Heagerty

(“Plaintiff”), and Defendants, Equifax Information Services LLC and National

Consumer Telecom & Utilities Exchange, Inc. (“Defendants”), through their

respective attorneys of record, as follows:

      1.     This Order shall govern the use, handling and disclosure of all

documents, testimony or information produced or given in this action that are

designated to be subject to this order in accordance with the terms hereof.

      2.     Any party producing or filing documents or other materials in this

action may designate such materials and the information contained therein subject

to this order by typing or stamping on the front of the document, or on portion(s)
     Case 1:18-cv-01233-CAP-CMS Document 34 Filed 11/16/18 Page 2 of 8




of the document for which confidential treatment is desired, “CONFIDENTIAL” if

the party has a reasonable and good faith belief the material contains a trade secret

or other confidential research, development or commercial information, or personal

or financial information of a consumer other than plaintiff.         Any party may

designate deposition testimony as CONFIDENTIAL on the record during the

deposition, or within 15 business days after receiving a deposition transcript.

      3.     All materials designated as CONFIDENTIAL, and all information

derived therefrom (including but not limited to all testimony, deposition or

otherwise, that refers, reflects or otherwise discusses any such materials), shall not

be used, directly or indirectly, by any person for any business, commercial or

competitive purposes or for any purpose whatsoever other than solely for the

litigation of this case, including preparation and trial of this action in accordance

with this Order.

      4.     Except with the prior written consent of the party asserting

confidential treatment or pursuant to court order, any document or materials given

confidential treatment under this order, and any information contained in, or

derived from, any such materials may not be disclosed other than in accordance

with this order and may not be disclosed to any person other than the court. and:



                                          2
      Case 1:18-cv-01233-CAP-CMS Document 34 Filed 11/16/18 Page 3 of 8




              a.     Parties to this litigation;

              b.     Counsel for the respective parties to this litigation and clerks,

paralegals, secretaries or other employees of counsel;

              c.     Witnesses expected to be deposed or to testify in court or by

affidavit in this litigation;

              d.     Experts specially retained as consultants or expert witnesses in

connection with this litigation.

       In the event a party seeks to file a document marked as CONFIDENTIAL

with the Court, that party shall give the producing party 15 business days notice of

such intent. The parties shall, during that time, meet and confer concerning how

the CONFIDENTIAL material can be sealed, redacted, and/or otherwise protected

without unnecessarily impairing a parties’ ability to file such material with the

Court. In the event the parties are unable to agree, the producing party shall file a

motion seeking to file such material under seal. The party intending to file the

CONFIDENTIAL material shall provisionally file it under seal (pursuant to the

requirements set forth in Local Rule 5.3, Section II(J) of Appendix H to the Local

Rules, and any orders from the Court) until the Court rules on such motion by the

producing party.


                                             3
     Case 1:18-cv-01233-CAP-CMS Document 34 Filed 11/16/18 Page 4 of 8




      5.       Documents produced pursuant to this order shall not be made

available to any person designated in subparagraphs 4(c) and (d) unless he or she

shall have first read this order and agree to be bound by its terms as set forth in

Exhibit A attached herewith.

      6.       The parties and their attorneys shall take all necessary and proper

steps to preserve the confidentiality of, and to protect the rights of the party

asserting confidential treatment with respect to, any information designated by said

party as CONFIDENTIAL in accordance with this order.

      7.       If CONFIDENTIAL information submitted in accordance with this

order is disclosed to any person other than in a manner authorized by this order, the

party responsible for the disclosure must immediately upon learning of the

disclosure bring all pertinent facts relating to such disclosure to the attention of the

party asserting confidential treatment, make every effort to prevent further

disclosure by the responsible party or by the person who was the recipient of such

information.

      8.       Nothing set forth herein prohibits the use in this litigation of any

information designated as CONFIDENTIAL.




                                           4
     Case 1:18-cv-01233-CAP-CMS Document 34 Filed 11/16/18 Page 5 of 8




      9.     In the event that any party disagrees with any designation made under

this Order, the parties shall first try in good faith, via a telephone conference, to

resolve the disagreement informally. If the dispute cannot be resolved and the

receiving party concludes in good faith that the materials have been improperly

classified, the receiving party may seek appropriate relief from this Court. During

the pendency of any challenge to the designation of a document or information as

CONFIDENTIAL, the designated document or information shall continue to be

treated as CONFIDENTIAL, consistent with the designating party’s designation,

until the Court has ruled on the receiving party's motion.

      10.    Within sixty (60) days after the conclusion of this case, the parties

shall assemble and return to the designating party all materials containing

information designated in accordance with paragraph 2, above. The designating

party may elect to have its designated materials destroyed rather than returned, in

which case the other party shall provide written verification that the materials

produced as CONFIDENTIAL have been destroyed.

      11.    This Order shall remain binding after the conclusion of this case

unless otherwise ordered by the Court, and the Court shall retain jurisdiction over

all parties bound hereby for the purposes of enforcing this Order. Each individual



                                          5
     Case 1:18-cv-01233-CAP-CMS Document 34 Filed 11/16/18 Page 6 of 8




signing the acknowledgment attached as Exhibit “A” agrees to be subject to the

jurisdiction of this Court for purposes of this Order.

      12.    Subject to the provisions set forth in Paragraph 4, above, this Order

does not prevent any party from seeking to file documents under seal so long as it

is done pursuant to the requirements set forth in Local Rule 5.3, Section II(J) of

Appendix H to the Local Rules, and any orders from the Court.

      13.    Neither the entry of this Order, nor the designation of any material as

"CONFIDENTIAL" nor the failure to make such designation, shall constitute

evidence on any issue in this case.            The designation of any materials as

"CONFIDENTIAL" does not waive that party's objection to any discovery on the

ground that it seeks information protected by Federal Rule of Civil Procedure 26(c)

or other provision of law.


      SO ORDERED.

      Dated this ____ day of November, 2018.

                                        BY THE COURT:
                                        ________________________________
                                        United States District Court District Judge
                                        Judge Charles A. Pannell, Jr




                                           6
    Case 1:18-cv-01233-CAP-CMS Document 34 Filed 11/16/18 Page 7 of 8




AGREED TO:


/s/ Kendall W. Carter                  /s/ Craig Edward Bertschi
Kendall W. Carter                      Charles Jackson Cole
KING & SPALDING LLP                    Craig Edward Bertschi
1180 Peachtree Street NE               McRae Bertschi & Cole, LLC
Atlanta, GA 30309                      Suite 200
Counsel for Defendant National         1350 Center Drive
Consumer Telecom & Utilities           Dunwoody, GA 30338
Exchange, Inc.                         Counsel for Plaintiff


/s/ Norman Charles Campbell , II
Norman Charles Campbell , II
King & Spalding LLP - ATL
1180 Peachtree St., N.E.
Atlanta, GA 30309-3521
Counsel for Defendant Equifax
Information Services LLC




                                   7
     Case 1:18-cv-01233-CAP-CMS Document 34 Filed 11/16/18 Page 8 of 8




                                ATTACHMENT A

           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

      The undersigned hereby acknowledges that he/she has read the Stipulated

Protective Order in the above-captioned action, understands the terms thereof, and

agrees to be bound by its terms. The undersigned submits to the jurisdiction of the

United States District Court for the Northern District of Georgia in matters relating

to the Stipulated Protective Order and understands that the terms of the Stipulated

Protective Order obligate him/her to use materials designated as CONFIDENTIAL

in accordance with the Order solely for the purposes of the above-captioned action,

and not to disclose any such materials designated as CONFIDENTIAL to any other

person, firm, or concern.

      The undersigned acknowledges that violation of the Stipulated Protective

Order may result in penalties for contempt of court.

      Name: __________________________________________

      Business Address: __________________________________________

      Date: _________________

      Signature: ___________________________



                                         8
